Citation Nr: 0627229	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-29 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for emphysema.  

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of status post fracture 
repair of right mandible with recurrent infection.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1969 to April 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
VA Regional Office (RO).  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of status post fracture 
repair of right mandible with recurrent infection is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Combat is not shown.  

2.  There is no credible supporting evidence of any of the 
claimed in-service stressors.

3.  Diabetes mellitus was not manifest during service or 
within one year of separation from service.  Diabetes 
mellitus is not shown.  

4.  Emphysema was not manifest in service and is not 
attributable to service, to include asbestos exposure, and 
herbicide exposure in Vietnam.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).   Id.  In June 2005, the veteran was sent 
VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, a 
document issued in August 2005 constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in June 2005.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

The claimant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

In this case, the record establishes a current diagnosis of 
PTSD based on the veteran's report of experiences during 
service.  The veteran asserts he has PTSD as a result of 
service.  In a January 2002 VA treatment record, the veteran 
complained of nightmares of an incident in Vietnam in which 
he was the sole survivor.  The impression was PTSD related to 
Vietnam combat experiences.  In a statement in support of the 
claim, received in January 2004, the veteran stated that 
during service in Vietnam, he witnessed a fellow serviceman 
get shot and killed by MPs.  Therefore, the claim for service 
connection for PTSD in this appeal must be decided based upon 
the question of whether the in-service stressor(s) reported 
by the veteran and relied upon by the competent medical 
professional diagnosing PTSD occurred, as substantiated by 
credible supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.304 (2005).  

If the determination of combat status is affirmative, then 
(and only then), a second step requires that the appellant's 
lay testimony regarding claimed stressor must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).  

The veteran has not been awarded any combat awards and his 
service records do not indicate combat service.  Service 
personnel records show his military occupational specialty 
(MOS) was telephone switchboard operator.  There are no 
indicia of combat and the provisions of 38 U.S.C.A. § 1154 
(West 2002) do not apply.  His allegations of combat 
service/stressors are not accepted.  

The Court's holding in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, in 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court held that 
the fact that a medical opinion was provided relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  In West v. Brown, 7 Vet. App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.

In order to be searched, incidents must have been reported 
and documented at the time of occurrence, and, the veteran 
must provide adequate information as to the who, what, where 
and when of each stressor.  The veteran in this case did not 
sufficiently identify specific facts such as the full name or 
social security number of the individual(s) he claimed were 
wounded or dead, or unit designation.  While he did provide 
an approximate date of a claimed incident regarding a fellow 
serviceman by the name of "Harvey," in March or April of 
1970, absent more, the incidents are not verifiable.

The veteran has not provided sufficient information for a 
search to be conducted.  The veteran has offered his own 
statements in support of the alleged stressful events, to 
include notation of such experiences as recorded by medical 
professionals in association with his claim for compensation.  
A noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  The Board also notes that credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396.

The veteran has alleged a stressor in which a fellow 
serviceman was killed, and while every detail of an asserted 
stressor need not be corroborated in order for it to be 
considered properly verified, some version of the claimed 
events, other than the noncombat veteran's statements, must 
support his account.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  

In summary, the veteran does not have PTSD attributable to a 
verifiable in-service stressors.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Therefore, the benefits sought on appeal are 
denied.  

Diabetes Mellitus

It is clear that the veteran served in Vietnam, and is 
presumed to have been exposed to Agent Orange.  There is 
however, no competent evidence that the veteran has diabetes 
mellitus.  Service medical records and post service records 
are negative for a diagnosis of diabetes mellitus.  While a 
November 2002 laboratory report in association with blood 
work for hepatitis noted, "Some danger of hypoglycemic 
reaction in type I Diabetics.  Some g intolerant individuals 
and "sub-clinical" diabetics may demonstrate in this 
range," such does not establish a diagnosis of diabetes 
mellitus.  Rather, it is a definition of the possible ranges 
of results.  Absent a current disability, service connection 
on a direct or presumptive basis is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the veteran is competent to report his 
symptoms; however, he is not a medical professional and he is 
not competent to diagnose diabetes.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The 
Board finds a lack of a diagnosis in the record to be more 
probative than the veteran's unsupported lay opinion.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefits 
sought on appeal are denied.

Emphysema

Initially, the Board notes there has been no assertion of 
combat in regard to emphysema.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2005) are not for 
application.  

The Board notes that emphysema is not listed as a disease 
subject to presumptive service connection.  In his June 2001 
claim, the veteran asserted emphysema was result of asbestos 
exposure in the barracks at Ft. Georgia.  In a February 2005 
statement, the veteran alleged emphysema was a result of 
exposure to Agent Orange exposure during service in Vietnam.  

The evidence shows the veteran has emphysema.  A January 1996 
VA treatment record shows a diagnosis of emphysema.  A July 
1997 VA treatment record reflects an assessment of emphysema.  
In an August 1997 VA treatment record, a history of emphysema 
was noted.  Thus, the issue is whether emphysema is related 
to service, to include as a result of exposure to Agent 
Orange and/or asbestos.  The 
determination requires competent evidence.  The veteran is 
competent to report his symptoms.  His opinion in regard to 
etiology, however, is not competent evidence, as he is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  

Service medical records are negative for any reference to 
emphysema.   At separation in September 1971, the chest and 
lungs were normal.  Emphysema was not diagnosed until the 
1990s, many years after  service.  In addition, there is no 
competent opinion that emphysema is related to service.  

In regard to the veteran's assertions that his emphysema is 
related to exposure to Agent Orange in Vietnam, the Board 
notes it is clear from the veteran's DD Form 214 that he 
served in Vietnam, and is presumed to have been exposed to 
Agent Orange.  The veteran's emphysema, however, is not a 
disease which is presumptive of service-connection by reason 
of having a positive association with exposure to and 
herbicide agent.  The Board notes that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.   

In regard to his assertion that emphysema is a related to 
exposure to asbestos during service in Georgia, there is no 
competent evidence of an asbestos-related diagnosis or 
clinical findings.  Absent an asbestos related diagnosis or 
clinical findings consistent with exposure to asbestos, and 
no competent evidence of disease in service or competent 
evidence of a relationship to any incident of service, 
service connection is not warranted .  

In summary, there is no evidence of emphysema during service, 
and no post service evidence of such until many years after 
service, and no competent evidence relating emphysema to a 
disease or injury in service, including exposure to Agent 
Orange or asbestos.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for PTSD is denied.  Service connection 
for diabetes mellitus is denied.  Service connection for 
emphysema is denied.  


REMAND

In regard to a right mandible fracture, the Board notes that 
the veteran was evaluated at a VA Medical Center in July 1997 
for a fracture involving the right angle of the mandible.  
Surgery that was to be performed that day was postponed due a 
finding of cocaine in the veteran's system.  Several days 
later, the veteran underwent intermaxillary fixation and ivy 
loops were used, and open reduction internal fixation of a 
mandible fracture.  The veteran signed a statement to the 
effect that he understood the nature of the proposed 
procedure, attendant risks involved, and expected results.  
Following the surgery, he was noted to be stable.  He was 
discharged on July 25, 1997.  Treatment records note that on 
August 1, 1997, there was no evidence of infection, and that 
on August 20, the suture line was intact.  A continued soft 
diet for healing of the mandible fracture and pulling of a 
loosened right molar was recommended.  On examination on 
August 8, 1997, a slight open bite and slight tenderness of 
the right angle were noted.  The right neck incision was 
noted to be clean.  The ivy loops were noted to remain in 
place.  He was taken out of immobilization.  The assessment 
was stable.  The impression of a panorex on August 20 was no 
union of treated mandible fracture with evidence of untreated 
greenstick fracture.  

Records dated in September 1997, reflect the mandible 
fracture area was swollen and painful.  He underwent 
incisional drainage, open reduction internal fixation of the 
right mandible fracture, placement of archbars, screws, wires 
and extraction of tooth #31.  The veteran signed a statement 
to the effect that he had been advised of the nature of the 
proposed procedure, attendant risks involved, and expected 
results, to include post operative pain, bleeding, continued 
infection, and loss of function.  At discharge, he was 
stable, afrebile, and edema was noted to resolving.  A right 
posterior open bite was almost completely resolved and noted 
to be open to about 1 mm.  It was noted that the occlusion 
was in the preoperative normal range and his maximum internal 
size of opening at discharge was 21 mm.  Return of sensation 
in the inferior alveolar nerve distribution on the right was 
noted.  Weakness in the right marginal mandibular 
distribution on opening of the mouth was noted.  Nighttime 
elastics for complete resolution of the right posterior open 
bite were prescribed.  

An August 2001 VA treatment record notes a draining fistula 
below the inferior border of the mandible on the right side 
through which yellow/white pus could be expressed.  The 
examiner stated that, clinically, his dental occlusion was 
normal, noting no movement at the old fracture site.  
Complaints of pain when force was applied to the posterior 
mandible when testing for non-union were noted.  There was 
keloid formation noted along the incision.  The tentative 
diagnosis was chronic abscess secondary to the fixation plate 
with fistula.  In February 2002, he complained of swelling in 
the jaw.  On examination, draining of a fistula below the 
inferior border of the mandible on the right side was  noted.  
The diagnosis was chronic abscess secondary to fixation 
plate.  There is insufficient evidence to make a 
determination as to whether the veteran is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151.

Accordingly, the issue is REMANDED for the following action:

The AOJ should schedule the veteran for a 
VA examination(s).  The claims file should 
be made available for review.  The examiner 
should respond to the following:  Does the 
veteran have additional disability as a 
result of the 1997 treatment at a VA 
facility.  If so, the examiner should 
provide an opinion as to whether any 
additional disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or other instance of fault on the 
part of VA in furnishing VA 
hospitalization, medical or surgical 
treatment, or an event not reasonably 
foreseeable?  A complete rationale should 
accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


